                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SYLVESTER H. CLAY, JR.,                        )
                                               )
              Movant,                          )
                                               )
       v.                                      )           No. 4:19-cv-02015-AGF
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )

                              MEMORANDUM AND ORDER

       This matter is before the Court on movant Sylvester H. Clay, Jr.’s second motion for an

order to show cause. (Docket No. 3). The motion will be denied as the Court has not yet directed

the government to file a written response. Moreover, movant is being directed to show cause why

his § 2255 motion should not be dismissed as untimely.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s second motion for an order to show cause

(Docket No. 3) is DENIED.

       Dated this 17th day of December, 2019



                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE
